DETAILED ACTION
Response to Amendment

	This communication is in response to the amendment filed on 10/23/2020 for application 16/020,566. Claims 1, 8 and 18 have been amended. Claims 1-20 are pending in this application.
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments with respect to claim 18 have been considered but are moot in view of the new ground(s) of rejection. After further search and a through examination of the present application, claims 18-20 remain rejected.
Claims 1-17 are allowed.



Claim Rejections - 35 USC § 103
	 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 	
 	Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eledath et al (US 2016/0378861 A1) in view of Damle et al (US 2004/0093328 A1) further in view of Bastian et al (US 2016/0321259 A1).
 	As per claim 18, Eledath teaches a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to: ascertain a plurality of natural language insights; determine semantic relatedness between each insight of the plurality of insights ([0037], [0069], e.g., speak a natural language request such as "show me pictures of something like this with something like that" or "who owns that truck?"--in which "this" and "that" are 
Eledath does not explicitly teach identify, for each insight of the plurality of insights, at least one central concept; cluster, based on the semantic relatedness graph and the identified at least one central concept, the plurality of insights to generate at least one insights cluster; and generate, for insights included in the least one insights cluster, a unified insight. 
However, Damle teaches identify, for each insight of the plurality of insights, at least one central concept ([0062], e.g., performing concept recognition of documents, by exploiting the logical and semantic structure inherent in information communication, (2) generating conceptual graphs, (3) iteratively testing groups of concepts or sub-concept 
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Damle with the teachings of Eledath in order to enables a system to use logical and semantic structure inherent in the document for concept recognition to generate conceptual graphs in efficient manner (Damle).
Eledath and Damle do not explicitly teach generate an eminence score for each unified insight of a plurality of unified insights including the unified insight.
However, Bastian teaches generate an eminence score for each unified insight of a plurality of unified insights including the unified insight (see [0018]-[0019], [0055], e.g., discloses wherein generate respective relevance scores for each insight from the plurality of insights based on comparing the viewer set of personalization features with each insight from the plurality of insights ).

  	As per claim 19, wherein the machine readable instructions to determine semantic relatedness between each insight of the plurality of insights, when executed by the at least one hardware processor, further cause the at least one hardware processor to: identify terms of an insight; and determine, for each term of the identified terms, a relevance to all other terms of the insight (see of rejection claim 18 above). 
 	As per claim 20, wherein the machine readable instructions to generate, for the insights included in the least one insights cluster, the unified insight, when executed by the at least one hardware processor, further cause the at least one hardware processor to: identify, for the insights included in the at least one insights cluster, an insight including a highest number of concept terms; designate the insight including the highest number of concept terms as a base insight; and expand the base insight to generate the unified insight (see of rejection claim 18 above, further see [0036], [0045]-[0047], [0055] of Bastian wherein discloses the count may be used to determine relative importance of each key in a dimension and to sort the keys based on the determined relative importance of each key. The process of determining relative importance of each key may be referred to as a ranking step and may be performed by a ranker module of the network insights system). 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZAM M CHEEMA/Primary Examiner, Art Unit 2166